                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 HEAVENLY RX, LLC,

                Plaintiff,                            Civil Action No. 3:20-cv-00018

 v.                                                   TAV-HBG

 CAUSEMEDIC, LLC,

                Defendants.

                                 AGREED FINAL JUDGMENT

       Upon Joint Motion of the parties, through their respective attorneys, for entry of an

Agreed Final Judgment in this action, and for good cause shown, it is hereby fully and finally

ORDERED, ADJUDGED, AND DECREED as follows:

       JUDGMENT is hereby entered in favor of Plaintiff, Heavenly RX, LLC, against

Defendant, Causemedic, LLC, upon Plaintiff’s claim in Count I of the Complaint that Defendant

is liable under the payment terms of the Promissory Note executed by Defendant in favor of

Plaintiff on November 15, 2019, for money damages in the total sum of Two Hundred Twelve

Thousand Eighty-Eight Dollars and Eighty-Eight Cents ($212,088.88). It is further

       ORDERED, ADJUDGED, AND DECREED that Plaintiff shall not seek a Writ of

Execution, or otherwise seek to collect, on any portion of this Judgment for money damages

prior to May 2, 2020. It is further

       ORDERED, ADJUDGED, AND DECREED that each party shall bear its own attorneys’

fees relating to this action (excepting the amount of attorneys’ fees awarded to Plaintiff by




                                                 1
agreement and included in the above-stated money judgment), and no party shall file any

application for discretionary costs. It is further

        ORDERED, ADJUDGED AND DECREED that the Clerk of Court shall promptly

enter and enroll this Agreed Final Judgment in the rolls of the Court.

                IT IS SO ORDERED.
                                                         s/ Thomas A. Varlan
                                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                         Thomas A. Varlan
                                                         United States District Judge


APPROVED FOR ENTRY:



BAKER, DONELSON, BEARMAN,
CALDWELL & BERKOWITZ, PC

By: V.6WHSKHQ3RZHUVBBBBBBBBBBBBBBB
    K. Stephen Powers, BPR #7088
    Travis B. Holly, BPR #323289
    633 Chestnut Street, Suite 1900
    Chattanooga, TN 37450
    (423) 209-4130
    Attorneys for Plaintiff

LEWIS THOMASON KING
KREIG & WALDROP, P.C.

By: V-DUHG6*DUFHDX ZLWKSHUPLVVLRQWR.63
   Chris W. McCarty, BPR #025551
   Jared S. Garceau, BPR #033304
   620 Market St. #5
   Knoxville, TN 37902
   (865) 546-4646
   Attorneys for Defendant




                                                     2
